Mr. President, my first words will naturally be to express to you the sincere congratulations of the delegation of Mauritania. In more ways than one, no choice could have been wiser than ours in making you our President. Your qualities as a statesman and a distinguished diplomat and your experience of international problems are for us a sure guarantee of success. Your election to the presidency of this important session is not only a tribute to your persona! qualifications; it is also proof of our esteem and respect for and confidence in Algeria, the Revolutionary Council and the people of Algeria. It is also a great honor conferred upon Africa, of which you, Mr. Minister and dear friend, are a worthy representative.
129.	May I say, Mr. President, how very much my country appreciates any honor conferred upon Algeria. Not only do we think alike politically; history, geography and Arab culture have throughout the centuries woven between our two countries and our two peoples ties of friendship and solidarity, ties which have become richer and more fruitful in the course of time and which now distinguish our day- to-day relations. You may therefore rest assured of our co-operation in the exercise of your lofty responsibilities. Certainly they are difficult responsibilities, because you have been entrusted with the direction of the work of this twenty-ninth session of the General Assembly, whose aim is to trace the pattern of international events, make clear their meaning and draw up guidelines for short-term and long-term action by the Organization,
130.	On looking at the international situation today one cannot fail to see prophetic signs, even auguries, of profound changes on both the political and the economic level. On the economic level, the crisis of the international monetary system, the constant deterioration in the terms of trade and related difficulties are problems that have been accumulating for many years. These problems finally brought the international community, and in particular the developing countries, face to face with the threat of a break-down of unprecedented scope.
131.	The inequalities, the characteristic injustices of this system, which already weighed heavily on the countries with weak economies, finally were going to jeopardize dangerously the prosperity of the rich and industrialized nations. In fact, no nation and one becomes increasingly aware of this today can, in an era when large groupings prevail, prosper and live in isolation, while its destiny is more than ever tied to that of the other members of the international community. It is with interdependence, co-operation and mutual assistance that we can jointly build a better world from which we shall banish poverty, ignorance and social and economic injustices. We know that this is still a pious hope, but we believe that an awareness of the need for solidarity and concerted action is already a factor of considerable importance. It so happens, indeed, that all the delegations that spoke during the course of the sixth special session, and the documents adopted as the result of that debate, placed particular emphasis on this urgent need for solidarity. Need I recall that the developing countries, far from seeing the problems in terms of confrontation, wish to have recognized for each State its own rights, which naturally imply obligations. The new international economic order proposed and adored by a general consensus constitutes, in the opinion of my country, an important step in that direction, and must be Sincerely supported by all nations, and in particular by the industrialized and developed countries. It is owly thereby that the international community can overcome the contradictions of the existing system and establish co-operation based on real equality and the interests of all.
132.	Politically, the forces of oppression and domination see their end approaching with each passing day. In the Middle East, Zionism, despite the diversity and variety of the support it enjoys, can no longer resist the unshakable will of the Arab peoples to defend their freedom, their sovereignty and their territorial integrity. The October war, which was a defeat for the Israeli forces of aggression, showed an astounded world the determination of the Arab countries to ensure their complete mastery of their own destiny. International opinion, which seemed to have far more faith in force than in right and reason, today has come to see the situation in the Middle East in true light. Sovereign and independent countries, Members of the United Nations, have in the course of the year seen their territory become smaller like a shrinking skin, their sovereignty diminished, and even their existence threatened. Israel, strong in its impunity, pursues its policy of force and destruction in this region, sparing neither innocent civilians nor peaceful villages. In this connexion, we must recall the perfidy, the indescribable act of the destruction of the city of Quneitra by the Israeli soldiery. It is difficult not to be deeply indignant at such an act of sadism which is nothing other than a repetition of the methods of Hitler. Thus those who yesterday were the victims of Hitlerism have today become its most fervent practitioners, but whatever may be the perfidy and arrogance of Israel, it 'can never break the will and determination of the Arab countries.
133.	Even the Palestinian people, expelled from their homeland, reduced to a wandering existence since 1947, deprived of its most elementary rights, is today more than ever determined to carry on its heroic struggle to recover its national territory. It is, furthermore, now admitted and we rejoice at this that the solution of the problem of the Middle East as a whole must necessarily include a settlement of the Palestinian question. In this regard the inclusion of this question on the agenda of the present session should enable the United Nations to give this general feeling specific form.
134.	It goes without saying that the PLO must speak before the General Assembly and effectively participate in this debate, which concerns it primarily and which will decide its destiny. I here reaffirm our permanent and effective solidarity with our brothers of Egypt, Syria, Lebanon, Jordan and Palestine.
135.	In Asia everybody knows of the sacrifices and sufferings imposed on the Cambodian people by foreign forces which continue, financially and militarily, to support the regime at present in power at Phnom Penh. In spite of the massive aid given to the unpopular Lon Nol regime, the balance of forces on the battlefield is in itself sufficiently eloquent to make our Organization finally heed the clearly expressed will of the Cambodian people. Thus it is the duty of our Assembly to restore the legitimate rights in the United Nations to the Royal Government of National Union of Cambodia under the direction of Prince Norodom Sihanouk, the sole genuine representative of the Cambodian people.
136.	The South VietNamese people, in its National Liberation Front and in its Provisional Revolutionary Government, gives striking proof of its will to sacrifice and its determination to face the difficulties on its road to independence and freedom. This people will not rest as long as foreign forces are not with-drawn from South Viet Nam and as long as the Saigon authorities do not scrupulously comply with the Paris agreements.
137.	In Korea the withdrawal of foreign troops stationed in South Korea, and the abolition of the use of the United Nations flag, should enable the Korean people as a whole to exercise its right to self-determination and freely to decide its future. The United Nations, which had the chief responsibility in the artificial division of the territory and people of Korea, today more than ever has the duty to facilitate the peaceful and independent reunification of that country. 
138.	As regards the problem of Cyprus, our delegation in the Security Council has on numerous occasions had an opportunity to express the view of the Government and people of Mauritania. Our position with regard to this painful problem is based on our support for three fundamental principles, namely, the territorial integrity, independence and sovereignty of Cyprus.
139.	Lately, under the pressure of liberation movements and of forces favorable to peace, there has been an irreversible acceleration in the process of decolonization in Africa. The sacrifices of every kind and the sufferings that the African liberation movements imposed on themselves, their heroic struggle for the freedom and dignity of their people have obviously been the decisive element in that change. Nor can I fail to mention the critical contribution still being made by the United Nations and by all peoples that love peace and justice, which have at no time spared their support for and solidarity with OAU and the African freedom fighters. Nor could I fail, in speaking of decolonization, to pay a heartfelt tribute to the Government and people of Portugal for their sense of realism and for having understood the need for decolonization, a need which has often been recalled before this Assembly.
140.	As a result of the combination of those elements, we are able today to welcome the admission to the United Nations of the Republic of Guinea- Bissau, which, after almost two decades of struggle and sacrifice, has finally regained its dignity and its freedom. That is a decision which my country, from this rostrum, has constantly and whole-heartedly called a just decision, a decision in conformity with the right of peoples to self-determination and to choose their destiny freely. Hence, I should like to extend my country's congratulations to the delegation of Guinea-Bissau, whose presence in this hall constitutes for us Africans the living symbol of the lightness of our cause and encourages us to pursue our action. We hope that we shall soon be able to address ourselves in similar terms to the true representatives of the peoples of Mozambique, Angola and still other Territories and I would stress those words: "still other Territories". For it is a fact a fact that each day becomes more obvious that the will of the peoples is invincible.
141.	It is equally true that the liberation of the colonies under Portuguese domination places the general problem of decolonization at the forefront of present events. The anachronistic colonial situations still prevailing in southern Africa and other parts of the continent can no longer resist that will of the peoples and that irreversible pressure of events. Portugal's example must teach the racist minorities of South Africa and Zimbabwe to stop clinging to obsolete and criminal values, must make them try, while there is still time, to take their places with honour in the great human family.
142.	I come now to another colonial African Terri-tory—Sahara, under Spanish administration. Every-one is aware of the position of the Islamic Republic of Mauritania on that problem; it is a constant and, we think, logical and consistent position. Indeed, our position regarding that part of the national territory draws its strength as much from history and geography as from the nature of the population.
143.	Historically Mauritania or what was then called "Bilad Shinguit" has always been, throughout the last 14 centuries, that Saharan entity which extends from the southern frontiers of Morocco to the Senegal River and from the Atlantic to Telemsi Morocco or the extreme west has often been called "Jazirat Al-Maghrib", the Isle of the West. That very fortuitous expression means that the Moroccan domain is encompassed by the Mediterranean to the north, the Atlantic to the west and the Sahara to the south. The Sahara and I must stress this-- has been and remains a much more difficult barrier to cross than the maritime frontiers. That is the result as much of the nature of the terrain as of the centuries- old determination of the inhabitants of that region to resist any threat to their freedom and to allow passage only to beneficial influences that they have voluntarily accepted.
144.	No one and certainly not the Mauritanians can deny that brotherly and mutually beneficial relations have been established between those two entities throughout the centuries. But history attests to the fact that deep frictions also have arisen between them. However, there is one unchanging element in the long history of this Saharan region: from the beginning of history and up to the first part of this century, the region was never administered from outside. It was always governed by emirs who were genuine inhabitants of the region. On the other hand, that region was able to govern the Saharan and Moroccan entities and to unite them under one authority. That happened in the eleventh and twelfth centuries. The unification that took place then was the work of the Almoravides, who had come from the central and western parts of Mauritania. For the first and last time, Mauritania and Morocco were one empire, the empire of the Mauritanian Almoravides.
145.	At the beginning of this century, a similar attempt was made by El He'iba Ould Sheikh Malatnine, or the "Blue Sultan", the descendant of an old and noble family from Nema, a city in the south-eastern part of Mauritania. It was only the intervention of French troops that defeated that attempt to recreate the glorious age of the Almoravides.
146.	Between those two dates the eleventh century and the beginning of the twentieth century all the attempts made in the north-south direction failed. Some expeditions undertaken in the last century got as far as Sous, in the region of the present city of Agadir. A more successful undertaking brought Sultan Moulaye El Hassan in 1886 as far as Wad Noum, in the G'leimim (Goulimin) region.
147.	In that very same year, 1886, Spain succeeded in establishing itself in the Sahara, having concluded treaties with some Mauritanian chiefs, particularly the Emir of Mauritanian Adrar, Ahmed Ould M'Hamed Ould Ai'da; all other parties were excluded. That proves that at the time of the Spanish penetration there clearly was a traditional power in the Sahara, as there was everywhere else in Africa. Of course, the simple existence of that power does not automatically lead to the existence of rights. But the links between that power and independent Mauritania do not need to be demonstrated in any way. Indeed, that treaty was signed by a Mauritanian Emir who came from the city of Atar in the north-central part of present-day Mauritania.
1481 A few years after the signing of that treaty between Emir Ahmed Ould M'Hamed Quid Ai'da and Spain, France began its penetration into southern and eastern Mauritania, through agreements reached with the Mauritanian Emirs and excluding all other parties. Furthermore, the existence of that distinct Mauritanian entity, with its own identity, has been recognized on many occasions in old international treaties and recent official documents. As proof I need cite only the peace treaty concluded between Morocco and Spain on 28 May 1767, during the reigns of Sultan Sidi Mohamed Ben Abdallah and Charles III and more specifically article 18 of that treaty, reading as follows:
"His Imperial Majesty will not discuss the establishment that His Catholic Majesty wishes to create south of the Noum River, because he cannot be held responsible for the accidents and misfortunes that could occur, in view cf the fact that his sovereignty does not extend that far and that the fierce roving tribes living in that country have caused harm to the people of the Canary Islands and reduced them to slavery."
149.	And yet Wad Noum is well north of the Tarfaya region, ceded to Morocco by Spain in 1958. Thus, Sultan Mohamed did not hesitate to grant, through that treaty, fishing rights to the Spanish starting at Santa Cruz that is, Ifni towards the north, in the Moroccan territorial waters where he believed he had sovereignty.
150.	There are other official and irrefutable pieces of evidence that that Territory is Mauritanian; they are dated 1960 and come from our Moroccan brothers.
151.	As can be seen, both the historical background that I have just referred to without any bitterness or rancor and official acts of the fraternal Moroccan Government prove that the southern frontier of Morocco is a genuine delimitation between two worlds, or, as the historian Robert Montagne wrote, "the demarcation between two different social and political systems".
152.	Hence, historically Mauritania, with its "fierce roving tribes" as they were so politely called was to remain that mysterious, unknown and feared country until the "Franco-Spanish" penetration.
153.	Geographically, the present frontier of the so- called Spanish Sahara has been defined by the Franco- Spanish Conventions of 22 June 1900, 30 October 1904 and 27 November 1912. Although the Sahara has common boundaries with Morocco and Algeria, extending over some 400 and 40 kilometers, respectively, its entire area of 280,000 square kilometers lies within Mauritania and along a 1,600 kilometer- long administrative boundary.
154.	Indeed, like Mauritania, so-called Spanish Sahara extends from longitude 17° W to latitude 27° N. This means that it is pointless to emphasize the artificiality of the Saharan frontier which arbitrarily divides regions whose ethnic, linguistic and geographic unity is beyond challenge. I must recall, as was emphasized in 1963 by the Mauritanian Minister for Foreign Affairs before the Special Committee on the Situation with regard to the Implementation of the Declaration on the Granting of Independence to Colonial Countries and Peoples, that the so-called Spanish Sahara is inhabited solely by Mauritanian tribes differing in no way from other tribes living in the north-western part of independent Mauritania.6 Indeed, they have everything in common; their language—Hassania (the Mauritanian dialect of Arabic), culture, race and customs. Even in their daily activities and their nomadic nature, those tribes give proof of the artificiality of the frontier which divides them. The examples of CMad Dleym, Rguebatt, Oulad Tidrarine, Ehel Baricalla, Laroussyne and so on attest to the inter-penetration of those tribes and to the homogeneity of that whole north-western region of Mauritania.
155.	Thus it is clear that history, geography and human habitation have made that region, formerly called "Spanish Mauritania", an integral part of the Islamic Republic of Mauritania. My country's position on this problem derives, quite naturally, from these fundamental facts.
156.	Thus it was that in 1957 and more precisely on S July 1957, i when we were able to free ourselves partially from colonial subjugation, three years before our independence the Mauritanian Head of State, then Vice President of the Council of Government, declared at Atar:
"Mauritania is no longer that vast desert which was once so difficult to cross and which formed a sort of barrier between the Mediterranean world and black Africa, difficult for men and ideas to traverse. I am addressing myself more particularly to our brothers of the Spanish Sahara. I cannot help but recall the innumerable ties that unite us: we have the same names; we speak the same language; we have the same noble traditions; we venerate the same religious chiefs; we graze our herds on the same pastures, which we water from the same wells. I therefore invite our brothers of Spanish Sahara to reflect this great economic and spiritual Mauritania which from now on is always in our thoughts."
157.	That policy has subsequently been constantly expounded at every African and international gathering, and, in particular, by the most authoritative spokesmen of the Islamic Republic of Mauritania: its Chief of State, its Ministers for Foreign Affairs and its United Nations representatives. Therefore, I need hardly reiterate in detail those various policy statements, as they appear in the relevant documents of the Organization; nor do I wish to take up more of the Assembly's time.
158.	For the sake of historical truth, however, I must recall that on 13 December 1962, here at the United Nations, my country subscribed to the principle of the self-determination of the people of the Sahara; for we were sure that our brothers in the Sahara, if they had to choose between Mauritania or another country, would choose to march with us. But beyond that certainty, there is all our loyal and sincere support for the right of peoples to self-determination, in accordance with the Charter and with General Assembly resolution 1514 (XV), which contains the Declaration of the Granting of Independence to Colonial Countries and Peoples.
159.	The United Nations itself, on the basis of a decision taken on 9 September 1966 by the Assembly of Heads of State and Government of the OAU, acknowledged the inalienable right of the people of the Sahara to self-determination [resolution 2229 (XXI)j. That right has subsequently been reaffirmed in all resolutions and decisions taken by the non-aligned countries, the OAU and the United Nations. As proof I need only cite the resolutions adopted on 9 September 1973 by the Fourth Conference of Heads of State or Government of Non-Aligned Countries; on 14 December 1973 by the General Assembly [resolution 3162 (XX VIII)]; and on 11 June 1974 by the Summit Conference of the OAU. Need I recall that all those resolutions were drafted, submitted and supported by my country and by those directly concerned with the problem, notably Morocco?
160.	Along with that action, my country has sought internationally, by every means, to preserve and consolidate friendship among the fraternal peoples and Governments of the subregion. Thus, in 1969, when the subregion witnessed a happy turn of events the normalization of relations between Morocco and Mauritania my Government, without departing from its fundamental position, unhesitatingly placed the problem of the so-called Spanish Sahara within the framework of concerted action. We proposed to the Governments of our brother States that they unite their efforts so as to achieve as soon as possible the settlement advocated by the United Nations. Above all, our concern and desire was to maintain peace and stability in the subregion, but also to have the African and Arab groups regain the necessary cohesion to be able to face the scope and gravity of the decolonization problems in Africa and the Middle East.
161.	My country, which more than ever is prompted by the same desire, cannot fail to respond favorably to the appeal addressed to it yesterday on behalf of the Moroccan Government by my colleague and brother Mr. Ahmed Laraki, Minister for Foreign Affairs of the Kingdom of Morocco [2249th meeting]. We can do so with all the more alacrity and serenity since the Government of Morocco has expressly recognized our rights over that Saharan region. We do so, too, because we are certain that, beyond transitory misunderstandings fostered by colonialism, the Mauritanian and Moroccan .peoples are keenly aware of their responsibility to combat colonialism, which continues to dominate the Territories of Ri'o de Oro and Sakiet El Hamra. Mauritania, which understands the legitimate motives of the Government of Morocco, declares that the only problem at present is the liberation of those Territories liberation, which will strengthen understanding and cooperation between our two peoples.
162.	We have sufficient historical, legal, linguistic and human proof that those Territories were not lands without masters or administration. That is why the Mauritanian Government accepts recourse to the International Court of Justice, whose opinion cannot fail to enlighten the General Assembly on the well- founded nature of our position and enable it to ensure proper implementation of the resolutions adopted. This attitude, which shows the constant interest and solidarity of our peoples, is further warranted by the need to maintain harmony within the ranks of the
Arab and African countries in the face of our serious and multiple concerns. It is based also on my country's devotion to the principle of the peaceful settlement of disputes, particularly when those disputes are likely to lead to a confrontation between two countries and peoples which geography and common civilization have destined to enjoy relations of understanding and co-operation.
163.	Spain, as the colonial Power, must in any event soon end its presence in the Sahara. History, the United Nations and international morality demand it, and Spain itself has agreed to meet that requirement.
164.	Thus the International Court of Justice, in establishing the existence or non-existence of a Power in the Sahara, will have to determine the Sahara's links with Mauritania and Morocco.
165.	Whatever might be the opinion of the Inter-national Court of Justice, however, the right of self- determination of the people of the Sahara cannot be subject to any impediment. That population has the right freely to choose its destiny and no international organization or institution can deny it that right. My country solemnly undertakes here before you to abide by the freely expressed will of that population.
166.	This, of course, leads me on to speak of the referendum in which the population of the Sahara is to decide its future. That referendum cannot be organized and carried out on a completely free, democratic and impartial basis unless the administering Power scrupulously respects the procedures which have so often been advocated by the United Nations. Above all, a special mission to the so-called Spanish Sahara must be sent by the United Nations, and it alone should recommend to the United Nations the practical measures for the organization and holding of the referendum. For our part, we understand that these measures would refer not only to the preparation and supervision of the referendum by the Organization, but also to the practical and specific arrangements that would enable the genuine Saharans, within and outside the territory, to participate in that consultation.
167.	We have, of course, taken note with satisfaction of the reiterated commitment of the administering Power to apply all the provisions of resolution 3162 (XXVIII). And yet we must deplore the slowness of the administering Power and at times the vagueness of its intentions about the future of its Territories. This is all the more resented because any colonial situation is anachronistic in our era, and because recent statements made by Saharan figures of consequence would, if confirmed, give us no grounds for optimism.
168.	However, we feel certain that Spain, which has already shown a positive attitude with respect to decolonization, will avoid anything that might affect its past and present relations with Mauritania and the other States of the subregion.
169.	In concluding this statement, I should like to say again how happy I am, Mr. President, to be ad-dressing the Assembly under your presidency. I also wish to express our admiration and appreciation to your predecessor, Mr. Benites, for the outstanding manner in which he guided the work of the twenty- eighth session and of the sixth special session of the General Assembly. I hope that the Republic of Bangladesh and the Republic of Grenada will accept our friendship and our warmest congratulations. I wish to assure the Secretary-General that we follow with deep sympathy his tireless efforts to make of the United Nations a true instrument of peace, understanding and harmony among peoples. We express again our confidence in him and assure him of our support in his efforts. We sincerely hope that each Member State will work for the respect of the principles embodied in the Charter and for the implementation of the decisions taken by the Organization.
